Woods, J,
It is apparent, from the disclosure, that the trustee has effects in his hands belonging to the defendant, being indebted to him in a sum which he names, for services performed under a contract.
The statute, however, protects from this process money that may be due on account of any labor performed by the debtor, or any of his family, after the service of the process, or within fifteen days before ; and it is said that the service performed by the debtor in the present case was of that nature, and that the trustee cannot, for that reason, be holden. Rev. Stat., chap. 208, see. 9.
If such be the nature of the service performed, the trustee cannot be charged; otherwise, there being an indebtedness confessed, he will be charged to the extent of it; and he must, in his own exoneration, be able to show that the exemption adverted to exists, and to what extent it exists. Wright v. Ford, 5 N. H. Rep. 178; Giddings v. Coleman, 12 N. H. Rep. 156.
It does not appear that any part of the trustee’s indebtedness is for the labor of any of the debtor’s family ; for though it appears that his son assisted, he was not employed by the trustee, and indeed was not, so far as appears, a part of his father’s family within the fair meaning of the statute.
The personal labor of the debtor was mingled and blended with other elements in the performance of the work which he had undertaken. The hired labor of a servant (for such his son must be presumed' to have been) and a team were made use of by him, and it is not shown in what proportions these entered into, and, with the debtor’s personal labor, accomplished the work for which the trustee stands indebted. No means are furnished by *510which it is possible to extricate the privileged labor from the other ingredients composing the cause of indebtedness, and to ascertain its value. It may be the principal thing, or it may be merely nominal.
' This view of the subject confirms the first and most obvious apprehension that arises upon reading the statute ; which is that the statute was designed to protect the personal labor of the debtor, and those constituting his family, and under his protection and control, in those cases only in which they appear so unmixed with other things as to be capable of being distinguished therefrom, and their value ascertained, as a ground of indebtedness ; and not where they are undistinguishably combined with materials found, or with labor of other persons procured upon the responsibility of the debtor, and for the purpose of carrying into execution a work that he has undertaken to do.
Although there may be cases of the latter description that fall within the reason and policy of the law designed for the protection of a class of persons supposed to depend mainly upon their personal labor for support, it is plain that other cases may exist which do not fall within that policy. The line, we think, is pointed out with sufficient practical distinctness by the statute.

Trustee charged for the sum due.